Exhibit 10.54

AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENTS

PURSUANT TO THE

GENCO SHIPPING & TRADING LIMITED 2015 EQUITY INCENTIVE PLAN

Participant:      _________________

 

Grant Date(s):

 

Number(s) of Restricted Stock Units granted:

 

 

This Amendment to Restricted Stock Unit Award Agreements (this  “Amendment”) is
entered into by and between Genco Shipping & Trading Limited, a Marshall Islands
corporation (the “Company”) and the Participant specified above as of December
4, 2019.  Capitalized terms used but not defined herein shall have the
respective meanings assigned to such terms in the Award Agreements (as defined
below).

WHEREAS, the Company and the Participant are parties to one or more Restricted
Stock Unit Agreements identified above (the “Award Agreements”) pursuant to the
Genco Shipping & Trading Limited 2015 Equity Incentive Plan (the “Plan”); and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to amend the Award Agreements as set forth herein; and

WHEREAS, the Company and the Participant each desire to amend the Award
Agreements as set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

Section 5 of each Award Agreement is hereby amended and restated in its entirety
as follows:

5.         Dividends and Other Distributions.

The Participant shall be entitled to receive payments equal to all dividends and
other distributions paid with respect to the shares of Common Stock underlying
the RSUs.  Any such amounts that are payable in cash shall instead constitute an
amount of additional RSUs equal to the amount of such dividend or distribution
divided by the closing price of a share of Common Stock on the date that such
dividend or distribution is paid to holders of Common Stock.  The terms of such
additional RSUs shall be the same as the underlying RSUs, including with respect
to the vesting requirements as set forth in Section 3 hereof, time of payment as
set forth in Section 4 hereof, and dividends as set forth in this Section 5, If
any such amounts are paid in shares of Common Stock with respect to unvested
RSUs, the shares of Common Stock shall be reserved by the

 

 








Company and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid.

Except as expressly amended hereby, each Award Agreement shall remain in full
force and effect.

[Remainder of Page Intentionally Left Blank]





2




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

 

 

By:

 

 

Name:

John C. Wobensmith

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

Name:

 

 

3

